Citation Nr: 0425795	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had verified active service from 
December 1970 to March 1972, appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for coronary artery disease.  The 
Board also notes that there appears to be conflicting 
statements regarding the condition of the veteran's heart 
prior to entering service.  In this regard, the veteran has 
claimed that he had preexisting coronary artery disease that 
was aggravated by his period of active service, and Louis A. 
LaRiccia, M.D. submitted a letter to the United States Air 
Force Local Board in September 1969 in which he indicated 
that the veteran had been diagnosed with a grade I mitral 
systolic murmur of idiopathic origin.  Dr. LaRiccia 
recommended a deferral from the armed forces, as he commented 
that the veteran would be unable to keep up with his comrades 
in military training due to his heart murmur and shortness of 
breath.  However, Walter Sellars, M.D. submitted a letter to 
the Local Draft Board in March 1968 indicating that the 
veteran had a functionally insignificant heart murmur.  Dr. 
Sellars further stated that an electrocardiogram was within 
normal limits and that there was no evidence of active heart 
disease.  The veteran was also provided an induction 
examination in March 1969 during which the examiner noted 
that he had a functional systolic murmur that was not 
considered disqualifying.  At the time of the induction 
examination, the veteran denied having a medical history of 
shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, or high or low blood pressure.  
He was subsequently sent for a cardiology consultation in 
September 1969 during which he was again assessed as having a 
normal heart with a functional pulmonary systolic murmur.  
Further, the Board notes that the veteran complained of chest 
pains in February 1970, which he had been experiencing since 
childhood, yet a cardiac examination was negative.  As such, 
it is unclear as to whether the veteran's coronary artery 
disease is related to his military service.  Therefore, the 
Board is of the opinion that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any coronary artery disease that may 
be present.

In addition, it appears that that the veteran's complete 
treatment records may not be associated with the claims file.  
In this regard, the Board notes that the appellant testified 
at a May 2004 hearing before the Board that he had been 
prescribed blood pressure medication in 1977 or 1978 by a 
private physician who had performed an employment physical.  
He also indicated in a July 2001 statement that he was first 
treated after service in 1983.  However, these treatment 
records have not been obtained and associated with the claims 
file.  In fact, the claims file does not contain any 
treatment records dated prior to October 1992.  Such records 
may prove to be relevant and probative.  Therefore, the RO 
should attempt to obtain and associate with the claims file 
any treatment records pertaining to the veteran's coronary 
artery disease.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his coronary artery disease.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
dated from January 1977 to October 
1992.  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any coronary 
artery disease that may be present.   
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify whether 
the veteran's coronary artery disease 
preexisted his military service.  If 
the disorder is found to have 
preexisted the veteran's military 
service, the examiner should indicate 
whether the coronary artery disease 
worsened during service, and if so, 
whether the increase in severity 
represented the natural progression 
of the disability.  If the veteran's 
current coronary artery disease is 
determined by the examiner not to 
have preexisted the veteran's 
military service, the examiner is 
requested to indicate whether it is 
at least as likely as not that the 
current disorder is otherwise 
causally or etiologically related to 
his military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



